DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"an injection unit that injects a sheath solution containing the microbial particles combined with the latex particles" in claim 2, lines 3-4,
"a detection channel that moves the microbial particles combined with the latex particles contained in the sheath solution" in claim 2, lines 5-6,
"an electrode unit that has an alternating current (AC) signal applied thereto and generates the DEP force corresponding to the latex particles according to a frequency of the AC signal, thereby capturing the microbial particles" in claim 2, lines 7-9,
"a control unit that calculates at least one or a type and a concentration of microorganisms using a current value of the electrode unit due to the captured microbial particles" in claim 2, lines 3-4,
“a first injection unit that injects a microbial sample containing the microbial particles combined with the latex particles and magnetic particles and a sample solution” in claim 7, lines 3-5,
“a second injection unit that injects a sheath solution” in claim 7, line 6,
“a concentration channel that moves the microbial particles to the sheath solution by the magnetic particles” in claim 7, lines 7-8,
“a first discharge unit that transfers, to the detection unit, the sheath solution containing the microbial particles combined with the latex particles and the magnetic particles” in claim 7, lines 9-11.
“a second discharge unit that discharges the sample solution” in claim 7, line 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
The specification merely discloses the microorganisms combined with the latex particles and the magnetic particles are injected through the injection unit 121 (Fig. 6A-B; page 12, para. 2, lines 1-2), and the magnetic particles combined with the microbial particles injected through the first injection unit 111 (Fig. 5; page 10, last para., lines 4-5) and the microbial particles moving along the one side surface of the concentration channel 113 may move to the sheath solution injected through the second injection unit 112 (Fig. 2; page 11, para. 2, lines 1-3), but does not clearly state what the corresponding structures are for these limitations.  
The specification merely discloses the detection channel 122 may move the microbial particles combined with the latex particles included in the sheath solution, coupled to the injection unit 121 and the detection channel 122, with an increasing width from one end to the other end (Fig. 1; page 7, para. 7), and the concentration channel 113 may move the microbial particles to the sheath solution by the magnetic particles (Fig. 1; page 7, para. 1, lines 1-2), but does not clearly state what the corresponding structures are for the channels to be a detection channel or a concentration channel. 
The specification discloses the electrode unit 123 may have an alternating current (AC) signal applied thereto and generate the DEP force corresponding to the latex particles according to the frequency of the AC signal, thereby capturing the microbial particles (page 8, para. 2, lines 1-3), and may include at least one of an electrode and a measurement sensor (page 8, para. 2, lines 4-5; Fig. 8A-B: electrode units 123-1 and 123-3; page 13, para. 4, lines 1-3).
The specification discloses a controller may calculate at least one of the type and the concentration of the microorganisms using a current value of the electrode unit 123 due to the microbial particles captured by the electrode unit 123 (page 8, para. 4), and may include at least one processor or a microprocessor or may be a part of the process, and may be referred to as a communication processor (CP) (page 8, para. 5, lines 1-3).
The specification merely discloses a first discharge unit 114 may transfer, to the detection unit 120, the sheath solution and the second discharge unit 115 may discharge the sample solution to the outside (Fig. 1; page 7, para. 2), but does not clearly state what the corresponding structures are for these limitations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-5 and 7-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “an injection unit" and "a detection channel" in claim 2, and "a first injection unit," "a second injection unit," "a concentration channel," "a first discharge unit," and "a second discharge unit" in claim 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The claimed three injection units, the detection and concentration channels, and the two discharge units are devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Subsequent dependent claims 3-5 are rejected due to their dependencies on rejected base claim 2.
Subsequent dependent claim 8 is rejected due to its dependency on rejected base claim 7.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 recites “a detection channel that moves the microbial particles combined with the latex particles contained in the sheath solution” in lines 5-6.  It is unclear how a detection channel is capable of moving microbial particles.
Subsequent dependent claims 3-5 are rejected due to their dependencies on rejected base claim 2.
Claim 7 recites “a concentration channel that moves the microbial particles to the sheath solution by the magnetic particles” in lines 7-8.  It is unclear how a concentration channel is capable of moving microbial particles.
Subsequent dependent claim 8 is rejected due to its dependency on rejected base claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (U.S. Patent Pub. 2012/0118740).
Regarding claim 1, Garcia teaches a microorganism detection apparatus comprising a detection unit (Fig. 6; [0080] lines 2-3: an OET-DEP chip for use with high throughput separations) that detects microbial particles using a dielectrophoresis (DEP) force ([0158] lines 1-3: DEP response should very likely be able to detect different states of malignancy (“cancer”) in target cells, ranging from malignant to pre-malignant changes). 
The designation “corresponding to latex particles combined with the microbial particles” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claim 2, Garcia teaches the detection unit includes:
an injection unit (Fig. 6; [0081] line 1: an input microchannel 112) that injects a sheath solution containing the microbial particles ([0081] lines 1-3: the device 110 has an input microchannel 112 that widens into a sorting area 114 and a flow of buffer is maintained through the channel and sorting area);
a detection channel (Fig. 6; [0081] line 2: a sorting area 114) that moves the microbial particles contained in the sheath solution (Fig. 6: indicating the mixture of cells in the buffer moves along the sorting area 114); and
an electrode unit (Fig. 6; [0082] lines 6-7: light patterns producing electrodes 122) that has an alternating current (AC) signal applied thereto and generates the DEP force ([0027] line 6: an AC voltage is applied; [0070] lines 1-2: dielectrophoretic force is also AC frequency-dependent) according to a frequency of the AC signal ([0070] lines 2-4: by varying the frequency of the applied AC bias, the force can be adjusted from an attractive force to a repulsive force, or vice-versa), thereby capturing the microbial particles ([0082] lines 6-9: light patterns producing electrodes 122 span the soring area 114, attracting cells and guiding them to one side of the channel for recovery using DEP force).
The designations “a sheath solution containing the microbial particles combined with the latex particles” and “the microbial particles combined with the latex particles contained in the sheath solution” are directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claim 3, Garcia teaches the detection unit further includes a control unit ([0121] lines 7-9: the optical patterns used for manipulation were formed using a commercial data projector controlled by an external computer) that calculates a type and a concentration of microorganisms (Fig. 9; [0095] lines 1-4: one method 200 separates cells according to identifiable traits, and thus potential target cells or other particles with specific traits are identified). 
The designation “using a current value of the electrode unit due to the captured microbial particles” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Garcia discloses all structural limitations of the claimed microorganism detection apparatus and a method 200 for potential target cells or other particles with specific traits to be identified (Fig. 9; [0095] lines 3-4), and thus is capable of calculating at least one of a type and a concentration of microorganisms using a current value of the electrode unit due to the captured microbial particles.

Regarding claim 4, Garcia teaches one end of the detection channel is coupled to the injection unit (Fig. 6: indicating the sorting area 114 coupled to the input microchannel 112 at its left end),
the other end of the detection channel is coupled to the electrode unit (Fig. 6: indicating the sorting area 114 coupled to the light patterns electrode, e.g., the third electrode at the right end of the sorting area 114), and
a width of the detection channel increases in a direction from the one end of the detection channel to the other end of the detection channel (Fig. 6: indicating the sorting area 114 has a width increasing in the direction from the input microchannel 112 to the light patterns electrode, i.e., from the left to the right).

Regarding claim 5, the designation “wherein the microbial particles are combined with the latex particles and magnetic particles and move along one side surface of the detection channel due to a magnetic force acting on the magnetic particles” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Garcia discloses all structural limitations as presently claimed microorganism detection apparatus, and thus it is capable of sorting the microbial particles combined with the latex particles and magnetic particles to move along one side surface of the detection channel due to a magnetic force acting on the magnetic particles. 
Further, the designation “the microbial particles are combined with the latex particles and magnetic particles” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.
Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (U.S. Patent Pub. 2018/0031480).
Regarding claim 1, Sinclair teaches a microorganism detection apparatus ([0024] lines 1-2: a hyperspectral imaging flow cytometer system) comprising a detection unit (Fig. 1, 2A; [0024] lines 3-6: a particle detection system 30, a high resolution hyperspectral confocal imaging system 10, and an analyzer 40 for real-time multivariate analysis of an acquired image).
The designation “that detects microbial particles using a dielectrophoresis (DEP) force” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Sinclair teaches a microfluidic flow system (Fig. 1, 2A: 20) including a particle detector (Fig. 1, 2A: 30) and laser scanning and image acquisition (Fig. 1, 2A: 10) for real-time multivariate analysis (Fig. 1, 2A: 40), and separate different particles using dielectrophoretic sorting (Fig. 1, 2A: 24).  Thus, the microfluidic flow system of Sinclair is capable of detecting microbial particles using a dielectrophoresis (DEP) force corresponding to latex particles combined with the microbial particles. 
Further, the designation “latex particles combined with the microbial particles” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claim 6, Sinclair teaches a concentration unit (Fig. 1, 2A; [0024] lines 8-9: a microfluidic flow system 20) that concentrates the microbial particles (Fig. 1, 2A-B; [0025] lines 18-19: cells 26 are preferably focused near the bottom center of the channel 23).
The designation “that concentrates the microbial particles combined with the latex particles and transfers the concentrated microbial particles to the detection unit” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Sinclair discloses a microfluidic flow system (Fig. 1: 20) that concentrates the cells ([0025] lines 18-19) and the migration of the cells are under the detection of the particle detection system (Fig. 1, 2A: 30), the imaging system for real-time analysis (Fig. 1, 2A: 10, 40).  Thus, the microfluidic flow system of Sinclair is capable of concentrating microbial particles combined with latex particles and transferring the concentrated microbial particles to the detection unit.
Further, the designation “the microbial particles combined with the latex particles” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.


    PNG
    media_image1.png
    584
    893
    media_image1.png
    Greyscale

Regarding claim 7, Sinclair teaches the concentration unit includes:
a first injection unit (Fig. 1, 2A: as annotated, cell reservoir 21); 
a second injection unit (Fig. 1: as annotated, focusing 22; Fig. 2A: Buffer 27; [0025] line 6: a hydrodynamic focusing system);
a concentration channel (Fig. 1, 2A; [0025] line 8: the flow channel 23); 
a first discharge unit (Fig. 1: as annotated, bin 25; Fig. 2A: 25); and 
a second discharge unit (Fig. 1: as annotated, bin 25; Fig. 2A: 28).

The designations “that injects a microbial sample containing the microbial particles combined with the latex particles and magnetic particles and a sample solution,” “that injects a sheath solution,” “that moves the microbial particles to the sheath solution by the magnetic particles,” “that transfers, to the detection unit, the sheath solution containing the microbial particles combined with the latex particles and the magnetic particles,” and “that discharge the sample solution” are deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Sinclair teaches a microfluidic flow system (Fig. 1, 2A: 20) including a cell reservoir (Fig. 1: 21) for sample input (Fig. 2A), a hydrodynamic focusing system in which the sample from the cell reservoir 21 is injected into a stream of buffer fluid 27 within the flow channel 23 ([0025] lines 6-8), and cells 26 are preferably focused near the bottom center of the channel 23 (Fig. 2B; [0025] lines 18-19), and then the cells are sorted by dielectrophoresis (DEP) by applying a non-uniform electric field using electrodes embedded in the channel ([0025] lines 39-43) and directed into separate bins depending on the cell differences ([0025] lines 49-50).  Thus, the microfluidic flow system of Sinclair is capable of injecting a microbial sample containing the microbial particles combined with the latex particles and magnetic particles and a sample solution through the sample input, injecting a sheath solution through the hydrodynamic focusing system, moving the microbial particles to the sheath solutions by the magnetic particles, transferring, to the detection unit, the sheath solution containing the microbial particles combined with the latex particles and the magnetic particles; and discharging the sample solution as claimed.
Further, the designation “the microbial particles combined with the latex particles and magnetic particles” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair in view of Zhang (H. Zhang, DEP-on-a-Chip: Dielectrophoresis Applied to Microfluidic Platforms, Micromachines, 2019 (10, 423), page 1-22), and further in view of Wu (J. Wu, 3D-printed microfluidic manipulation device integrated with magnetic array, Microfluidics and Nanofluidics, 2018(22:103), page 1-11).
Regarding claim 8, Sinclair discloses all limitations of claim 7 as applied to claim 7.  Sinclair does not explicitly the concentration unit further includes a magnet member that generates a magnetic force which acts on the magnetic particles, and the microbial particles move along one surface of the concentration channel due to the magnetic force acting on the magnetic particles.
However, Zhang teaches microfluidic devices integrate a variety of structures and components to perform different processes, such as sample pretreatment, sample delivery, particle manipulation, on-chip reaction, and result detection and analysis (page 1, para. 2, lines 1-3).  Particle separation, a subcategory of particle manipulation, is a crucial affecting detection precision (page 1, para. 2, lines 4-5), with the use of magnetic force or dielectrophoresis DEP (page 1, para. 2, lines 6-7).  Zhang teaches magnetic force separation which depends on the magnetic susceptibility of the particles (page 2, para. 4, lines 1-2), for example, the microfluidic manipulation device integrated with magnetic array as disclosed by Wu (ref. 33).  Wu teaches the microfluidic device is integrated with magnet array (Fig. 2b), which are positioned close to the manipulation channel (Fig. 3). Thus, Wu teaches the microfluidic device includes a magnet member (Fig. 1b: magnet array) close to the microchannel that generates a magnetic force which acts on the magnetic particles (page 4, Col. 1, para. 2, lines 5-7: diamagnetic particles were concentrated on the side close to the magnets by self-focusing channel; this effect can be achieved using a single magnet to focus the particles upstream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinclair by incorporating a magnet member as taught by Wu for focusing and manipulating magnetic particles by the magnetic force so that the magnetic particles moves along the side surface of the microfluidic channel due to the magnetic force because using both magnetic force and dielectrophoresis force are alternative approaches for particle separation/manipulation (Zhang, page 1, para. 2, lines 1-7).  Thus, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combined yielded nothing more than predictable results. MPEP 2143(I)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795